I believe that section 45, c. 118, Laws of 1929, is germane to the subject of the act as expressed in the title. I can see no distinction between the said chapter 118 and its title, and the law and title involved in the case of Morrow v. Wipf, 22 S.D. 146, 115 N.W. 1121, which distinction is sufficient upon which to predicate a result in this case different from that reached in the Wipf Case. I think the title to the act we are now considering is fully as broad as the title of the 1907 law (chapter 139).
The majority of the court having expressed no opinion on the second objection of the plaintiff, as stated in the majority opinion, an expression of my personal views thereon would serve no useful purpose. *Page 567